* Corpus Juris-Cyc References: Criminal Law, 17CJ, section 3749, p. 366, n. 61.
We think it was a question for the jury whether or not, under all the facts and circumstances given in evidence, appellant was in possession of the liquor, in the sense of the law. We find no error in the rulings of the court on the evidence, nor in the giving of instructions for appellee. *Page 49 
The court imposed a fine of one hundred and fifty dollars. This was error, because under the ordinances of appellee the maximum fine which the court was authorized to impose was one hundred dollars. For that reason alone the judgment is reversed, and judgment will be entered here, reducing the fine from one hundred and fifty to one hundred dollars.
Affirmed in part, and reversed in part, and judgment here.
Affirmed in part.
Reversed in part.